Exhibit 10.2
 
EXECUTION COPY

 
 
 
 
 
 
 
OPERATING AND MAINTENANCE AGREEMENT


 


Between




BKEP Pipeline, L.L.C.




And




Vitol Midstream LLC




Effective July 1, 2011
 
 
 

 

 
 
 
 

OPERATING AND MAINTENANCE AGREEMENT


This Operating and Maintenance Agreement (this “O&M Agreement”) is entered into
as of August 17, 2011, to be effective as of July 1, 2011 (the “Effective
Date”), between BKEP Pipeline, L.L.C., a Delaware limited liability company (the
“Operator”), and Vitol Midstream LLC, a Texas limited liability company (the
“Owner”) (each referred to individually as a “Party” and collectively as the
“Parties”).


WHEREAS, the Parties desire to enter into a series of transactions (the
“Transactions”) with respect to the construction, operation and maintenance of
crude oil tanks at a site owned by Owner near Midland, Texas;


WHEREAS, contemporaneously herewith, the Parties have entered into that certain
Consulting Services Agreement, effective as of July 1, 2011 (the “Consulting
Services Agreement”), pursuant to which Operator shall provide to Owner certain
consulting services with respect to the Terminal (as defined below), all as more
fully set forth therein; and


WHEREAS, pursuant to the terms of this O&M Agreement, Operator desires to
provide, and Owner desires to purchase, certain operation and maintenance
services with respect to the Terminal;
 
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:


ARTICLE 1
DEFINITIONS AND CONSTRUCTION
 
1.1 Definitions.  For purposes of this O&M Agreement, including the foregoing
recitals and all Exhibits attached hereto, capitalized terms used herein and not
otherwise defined shall have the meaning set forth below:
 
“Additional O&M Services” is defined in Section 5.1(b).


“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person.  For this purpose, “control” of any entity or Person means ownership of
a majority of the issued shares or voting power or control in fact of the entity
or Person.  For purposes of this O&M Agreement, (i) Owner and its affiliates
shall not be deemed to be Affiliates of Blueknight Energy Partners, L.P.,
Blueknight Energy Partners G.P., L.L.C. and any of their respective subsidiaries
(including Operator) and (ii) Blueknight Energy Partners, L.P., Blueknight
Energy Partners G.P., L.L.C. and any of their respective subsidiaries (including
Operator) shall not be deemed to be Affiliates of Owner.



 
1
 
 

“Annual Plan” is defined in Section 5.6.
 
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority or
(iii) any applicable license, permit or compliance requirement applicable to
either Party, including Environmental Laws.


“Approved Annual Plan” is defined in Section 5.6.
 
“Audit” is defined in Article 21.


“Barrel” means forty-two (42) gallons of 231 cubic inches each.


“Base O&M Services” is defined in Section 5.1(a).


“BKEP Standards” means the permitting, engineering, construction, environmental,
safety, security and health (“ESSH”), operations, maintenance, labor and
employment and other standards utilized in Operator’s operations.


“Business Day” means a day on which banks are open for general commercial
business in Midland, Texas; provided, that for purposes of Section 7.1(a) and
Section 13.1(a) it shall mean a day on which banks are open for general
commercial business in New York, New York.


“Capital Costs” is defined in Section 9.1.


“Claim Notice” is defined in Exhibit H.


                “Commencement Date” means the date that the Terminal is
completed and ready for commercial service.


“Consulting Services Agreement” is defined in the recitals to this O&M
Agreement.


“CT” means the prevailing time in the Central Time zone.


“Deemed Termination Date” is defined in Section 4.3.
 
“Default” or “Event of Default” means an occurrence of the events or
circumstances described in Section 13.1.


“Defaulting Party” is defined in Section 13.2.



 
2
 
 

“DevelopmentCo” means CV Development L.L.C., a Delaware limited liability
company, owned jointly by Blueknight Energy Holding, Inc., an affiliate of the
Owner, and CB-Blueknight, LLC.


“Discretionary Capital Costs” is defined in Section 9.4.


“Effective Date” means the date first written above, upon which this O&M
Agreement becomes binding upon and enforceable against the Parties.


“EH&S Capital Costs” is defined in Section 9.2.


“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.


“Force Majeure” means (i) strikes, lockouts or other industrial disputes or
disturbances; (ii) acts of the public enemy or of belligerents, hostilities or
other disorders, wars (declared or undeclared), blockades, thefts,
insurrections, riots, civil disturbances or sabotage; (iii) acts of nature,
landslides, severe lightning, earthquakes, fires, tornadoes, hurricanes, storms,
and warnings for any of the foregoing issued by any Governmental Authority which
necessitate the precautionary shut-down of pipelines, trucks, docks, loading and
unloading facilities storage tanks or other related facilities, floods,
washouts, freezing of machinery, equipment, or lines of pipe, inclement weather
that necessitates extraordinary measures and expense to construct facilities or
maintain operations, tidal waves, perils of the sea and other adverse weather
conditions or unusual or abnormal conditions of the sea or other water; (iv)
arrests and restraints of, or other interference or restrictions imposed by,
governments (either federal, state, civil or military and whether legal or de
facto or purporting to act under some constitutions, decree, law or otherwise),
necessity for compliance with any court order, or any law, statute, ordinance,
regulation, or order promulgated by a Governmental Authority having or asserting
jurisdiction, embargoes or export or import restrictions, expropriation,
requisition, confiscation or nationalization; or (v) epidemics or quarantine,
explosions, breakage or accidents to equipment, machinery, plants or facilities
or any other causes, whether of the kind enumerated above or otherwise, which,
in the case of this clause (v), (A) were not reasonably foreseeable, (B) are not
within the control of the Party claiming suspension of its obligations under
this O&M Agreement pursuant to Article 10 and (C) by the exercise of reasonable
due diligence (not requiring any expense) such Party is unable to prevent or
overcome.  Such term will likewise include, in those instances where either
Party is required to obtain servitudes, rights-of-way, grants, permits, or
licenses to enable such Party to fulfill its obligations under this O&M
Agreement, the inability of such Party to acquire, or delays on the part of such
Party in acquiring, at reasonable cost and after the exercise of reasonable
diligence, such servitudes, rights-of-way grants, permits or licenses.  If
either Party is claiming a suspension of its obligations under this O&M
Agreement pursuant to Article 10, any of the above listed events or
circumstances will constitute a Force Majeure upon the first occurrence of the
event or circumstance.  A Party’s inability economically to perform its
obligations hereunder does not constitute an event of Force Majeure.



 
3
 
 

“Good Industry Practice” means the exercise of that degree of skill, care,
diligence, prudence and foresight that would reasonably and ordinarily be
expected from a good and prudent crude oil terminal operator in the United
States, engaged in the same type of undertaking under the same or similar
circumstances.


“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official, or other instrumentality of the United States, or
any state or political subdivision thereof, and including any governmental,
quasi-governmental or non-governmental body administering, regulating, or having
jurisdiction over the ownership, operation, maintenance, improvement, or use of
the Terminal.


“Increased Costs” is defined in Article 22.


“Indemnified Party” is defined in Exhibit H.


“Indemnifying Party” is defined in Exhibit H.


“Indemnity Claim” is defined in Exhibit H.


“Indemnity Claim Notice” is defined in Exhibit H.


“Liability” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other
disbursements).  The term also includes any liability that directly or
indirectly arises out of or is related to any claim, proceeding, judgment,
settlement or judicial or administrative order made or commenced by any Person
or Governmental Authority.


“Lien” means any lien, mortgage, privilege, charge, claim, or other encumbrance.


“Midland Site” means the property or properties more particularly described in
Exhibit E.


“Monthly Fee” is defined in Section 6.1.


“New Law” is defined in Article 22.


“O&M Agreement” or “this O&M Agreement” means this Operating and Maintenance
Agreement, as may be amended, modified, supplemented, extended, renewed or
restated from time to time in accordance with the terms hereof, including any
Exhibits attached hereto.


“O&M Services” is defined in Section 5.1.


“Operator” is defined in the preamble to this O&M Agreement.



 
4
 
 

“Operator Default” means an Event of Default by Operator.


“Operator Resignation” is defined in Section 4.2.


“Owner” is defined in the preamble of this O&M Agreement.


“Party” or “Parties” is defined in the preamble of this O&M Agreement.


“Performing Party” is defined in Section 13.2.


“Permitted Liens” means:


 
(i)
all covenants, conditions, restrictions, easements, encumbrances and
reservations currently affecting the Midland Site, whether or not of record;

 
(ii)
all zoning and building regulations, whether now existing or hereafter enacted;

 
(iii)
statutory liens for taxes if the same shall at the time not be delinquent or
thereafter may be paid without penalty or if such taxes are being contested in
good faith by appropriate proceedings promptly initiated and diligently
conducted;

 
(iv)
Liens consisting of easements, zoning restrictions or other restrictions on the
use of real property that do not materially affect the value of the assets
encumbered thereby or materially impair the ability of the owner thereof to use
such assets in its business as it is presently being conducted;

 
(v)
Liens of landlords, mechanics, materialmen, warehousemen, carriers or other
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;

 
(vi)
Liens resulting from deposits to secure payments of workmen’s compensation or
other social security programs or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids or contracts in the
ordinary course of business; and

 
(vii)
Liens resulting from Owner’s mortgage of the Midland Site.



“Person” means an individual, corporation, limited or general partnership,
limited liability company, joint venture, trust, trustee, unincorporated
organization, any other legal entity, government, or governmental agency.


“Prime Rate” means the Wall Street Journal Prime Rate as published from time to
time in the Money Rates section of The Wall Street Journal as the base rate on
corporate loans posted by the nation’s largest banks.


“Product” means any crude oil, condensate, or other hydrocarbon materials.


“Regulatory Approvals” means all permits, licenses, approvals, and
authorizations required to be obtained from any Governmental Authority in
connection with the ownership, operation, maintenance, improvement, or use of
the Terminal, all as from time to time amended or replaced.



 
5
 
 

“Regulatory Capital Costs” is defined in Section 9.3.


“Related Agreements” means this O&M Agreement, the Consulting Services Agreement
and any other agreements between the Parties relating to the construction,
operation, or maintenance of the Terminal.


“Replacement Designee” is defined in Section 4.2.


“ROFO Notice” is defined in Section 23.1.


“Sustaining Capital Costs” is defined in Section 9.4.


“Terminal” means (i) the Product storage tank or tanks to be constructed by
Owner on the Midland Site, pipeline connecting the Midland Site to other Midland
terminals or markets and all other associated equipment owned by Owner and
attached to or used in connection with such storage tanks and the receipt,
storage, and delivery of Product, including all pipelines, tank truck unloading
facilities, meters, mixers, fittings, and flanges and, where the context
requires, (ii) all easement and access rights and all pipeline interconnections,
metering and pump usage with respect to such tanks and equipment.


“Term” is defined in Article 2.


“Transactions” is defined in the recitals to this O&M Agreement.


“Transfer” is defined in Section 23.1.


1.2 Interpretation.
 
(a) All references in this O&M Agreement to Exhibits, Articles and Sections
refer to the corresponding Exhibits, Articles and Sections of or to this O&M
Agreement, unless expressly provided otherwise.  All headings herein are
intended solely for convenience of reference and shall not affect the meaning or
interpretation of the provisions of this O&M Agreement.
 
(b) All Exhibits to this O&M Agreement are attached hereto and by this reference
incorporated herein for all purposes.
 
(c) Unless expressly provided otherwise, the words “this Agreement,” “herein,”
“hereby,” “hereunder” and “hereof,” and words of similar import, refer to this
O&M Agreement as a whole and not to any particular Section.  The words “this
Article” and “this Section,” and words of similar import, refer only to the
Article or Section hereof in which such words occur.  The word “including” as
used herein means “including without limitation” and does not limit the
preceding words or terms.
 

 
6
 
 

(d) The Parties acknowledge that they and their counsel have reviewed and
revised this O&M Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
O&M Agreement.
 
(e) Reference to the singular includes a reference to the plural and vice versa.
 
(f) References to all dollars in any form shall be a reference to the lawful
currency from time to time of the United States of America.
 
(g) Unless the context otherwise requires, any reference to a statutory
provision is a reference to such provision as amended or re-enacted or as
modified by other statutory provisions from time to time and includes subsequent
legislation and regulations made under the relevant statute.
 
(h) References to a Person shall include that Person’s successors and permitted
assigns, and words denoting natural persons shall include any other Person.
 
ARTICLE 2
TERM OF AGREEMENT


The initial term of this O&M Agreement (the “Initial Term”) shall commence on
the Commencement Date and shall continue for five (5) years, unless terminated
earlier pursuant to the terms hereof.  The Parties may mutually agree to renew
the Initial Term for one or more renewal terms of one (1) year each (each a
“Renewal Term” and collectively, the “Renewal Terms”), upon a Party’s delivery
of a renewal notice to the other Party not less than six (6) months prior to the
expiration of the then current term and the other Party’s written
acknowledgement and agreement of receipt of the renewal notice and extension of
the term. The Initial Term and all Renewal Terms, if any, shall constitute the
“Term” of this O&M Agreement.


ARTICLE 3
COMPLIANCE WITH APPLICABLE LAWS
 
3.1 Compliance With Laws.  Each Party shall, in the performance of its duties
under this O&M Agreement, comply in all material respects with all Applicable
Laws.  Each Party shall maintain the records required to be maintained by
Environmental Laws and shall make such records available to the other Party upon
request.
 
3.2 Reports.  All reports or documents rendered by either Party to the other
Party shall, to the such rendering Party’s knowledge and belief, accurately
reflect the facts about the activities and transactions to which they relate in
all material respects as of the date of such report or document.  Each Party
shall promptly notify the other Party if such rendering Party learns that the
records or documents previously furnished to such other Party are no longer
correct in any material respect.
 

 
7
 
 

3.3 Product.  The Parties agree that Operator shall only receive Product into
the Terminal at the commercial direction of Owner.  As between the Parties,
Operator shall not be liable to Owner, and Owner shall indemnify all Operator
Indemnities (as defined in Exhibit G), for any damages relating to Product that
is tendered by or for the account of Owner or any of its customers for receipt
into the Terminal; provided, that Operator handles the Product and performs its
obligations hereunder in accordance with Good Industry Practice.
 
ARTICLE 4
ENGAGEMENT OF OPERATOR
 
4.1 Engagement.  Owner hereby engages Operator, and Operator hereby accepts such
engagement, to operate and maintain the Terminal under the terms and conditions
of this O&M Agreement.  Subject to the BKEP Standards, Operator agrees to
operate the Terminal at the commercial direction of Owner with respect to
decisions regarding deliveries of Product to, from and within the
Terminal.  Operator shall have no authority to enter into any storage, Product
handling, or terminal service agreements with respect to the Terminal on its own
behalf or on behalf of Owner or any other Person.  Upon any termination of this
Agreement, Operator shall use reasonable commercial efforts to assign all
Regulatory Approvals that are in the name of Operator and obtained in connection
with the operation of the Terminal to Owner, or Owner’s replacement operator
(the “Replacement Designee”) if applicable, to the extent such Regulatory
Approvals are assignable in accordance with Applicable Laws.
 
4.2 Resignation or Removal of Operator.  Operator may resign as operator and
cancel this O&M Agreement at any time by giving written notice thereof to Owner
on ninety (90) days prior written notice.  Owner may remove Operator on thirty
(30) days written notice to Operator.  Upon any such removal or resignation
prior to the expiration of the Term, this Agreement shall be terminated as set
forth in Section 4.3.  
 
4.3 Continuance of Performance.  If after the Commencement Date either Party
elects to terminate this Agreement pursuant to Section 4.2, Operator shall (a)
cooperate with Owner and any Replacement Designee to ensure an orderly
transition of the responsibility for the operation and maintenance of the
Terminal, and (b) continue to perform all of its duties, responsibilities, and
obligations, and be entitled to all rights hereunder until 7:00 A.M. on the
earlier of (i) the end of the third (3rd) full month from the date of Owner’s
notification to Operator of its election to remove Operator or Operator’s
notification to Owner of its election to resign as operator, or (ii) the date
Owner or its Replacement Designee takes over such duties, responsibilities, and
obligations to perform the O&M Services (determination of such date in the sole
discretion of the Owner) (the earlier of such dates, the “Deemed Termination
Date”).  This Agreement, with all of the rights and obligations hereunder, will
be deemed to be terminated as of the Deemed Termination Date.  For purposes of
clarification, this Section 4.3 shall only apply to a termination of this
Agreement pursuant to Section 4.2 and shall not apply to any other termination
of this Agreement.
 

 
8
 
 

4.4 Independent Contractor.  Operator shall perform and execute the provisions
of this O&M Agreement as an independent contractor, and, except as otherwise
provided in Section 4.1 above, Operator shall not be subject to the control or
direction of Owner.  Neither Operator nor its employees, subcontractors or
agents shall be deemed to be, or hold themselves out as, the agent, servant, or
employee of Owner with authority to bind Owner to any obligation or liability
assumed or incurred by Operator as to any third party.  In performing its duties
hereunder, Operator shall have the right to engage on its own behalf and at its
sole cost independent contractors to provide the O&M Services required
hereunder.
 
4.5 Quality of Product.  Operator shall have the right to conduct appropriate
tests to determine whether Product meets the applicable specifications of the
delivering or receiving pipeline and may rely upon the specifications and
representations of Owner or any of its customers, if any, set forth in the
scheduling notice relating to the quality of such Product.  In the event Owner
or any of its customers requires Operator to remove or dispose of or otherwise
treat the Product for any water or other material or contaminants in or
associated with the Product at any time, Owner shall pay or reimburse all actual
out of pocket costs and expenses associated with such removal, disposal or
treatment.
 
ARTICLE 5
O&M SERVICES
 
5.1 O&M Services.  During the Term of this O&M Agreement, Operator shall provide
the following operating and maintenance services (the “O&M Services”) in
accordance with Good Industry Practices:
 
(a) Base O&M Services.  Operator shall provide the services described in Exhibit
A (the “Base O&M Services”) for the operation, maintenance, measurement and
repair of the Terminal.
 
(b) Additional O&M Services.  Upon Owner’s prior written request, and subject to
Operator’s written approval, Operator may provide certain additional operating
and maintenance services (the “Additional O&M Services”), as described in
Article 8 and Exhibit B.
 
5.2 Employees and Contractors.  The number of employees used by Operator in
performing O&M Services hereunder, their selection, and the hours of labor and
the compensation for services performed shall be determined by Operator
consistent with Good Industry Practices, and all such employees or contractors
shall be the employees or contractors of Operator.
 
5.3 Competitive Rates and Use of Affiliates.  All Additional O&M Services shall
be undertaken on a competitive basis, at the usual competitive rates prevailing
in Midland-Odessa, Texas.  If Operator so desires, Operator may employ its own
tools, supplies, equipment, use of Affiliates or related parties in the
performance of any Additional O&M Services so long as fees and expenses charged
(i) do not exceed the prevailing rates in Midland-Odessa, Texas, and (ii) are in
accordance with the terms of this O&M Agreement and Good Industry
Practices.  During the Term, Owner reserves the right to engage third parties to
provide services equivalent or similar to the Additional O&M Services in
accordance with Good Industry Practices and the BKEP Standards.
 

 
9
 
 

5.4 Discharge of Obligations.  Operator shall pay, as and when they become due
and payable, all accounts of Operator’s contractors and suppliers and wages and
salaries for the O&M Services rendered or performed hereunder, and for materials
supplied on, to or in respect of the Terminal by or on behalf of Operator or in
connection with the O&M Services provided under this O&M Agreement, and shall
keep the Terminal and the Midland Site free from Liens resulting therefrom,
except for Permitted Liens.
 
5.5 Access to Maintenance Records and Terminal.
 
(a) Operator shall permit Owner, its lenders and their duly authorized
representatives, access to all operation and maintenance records with respect to
the Terminal, including all matters with respect to maintenance, repair, system
integrity and regulatory compliance; provided that, (i) Owner gives Operator not
less than one Business Day prior written notice of a request for access, (ii)
such review occurs where the Operator routinely maintains such records
pertaining to the Terminal, during normal business hours and is conducted at
Owner’s sole cost, risk and expense, (iii) Owner and its representatives shall
comply with Operator’s normal and customary safety policies and procedures, and
(iv) such access rights do not unreasonably interfere with the operations or
business of Operator.
 
(b) Owner shall have the right during Operator’s normal working hours to make
periodic operational inspections of the Terminal and to conduct physical
verifications of the amount of Product in storage at the Terminal.  Owner’s
right and that of its authorized representatives to enter the Terminal shall be
exercised by Owner in a way that will not interfere with or diminish Operator’s
performance of the O&M Services and shall be subject to all commercially
reasonable rules and regulations promulgated by Operator.  Any Audits of
Operator’s books and records directly related to the services provided hereunder
shall be conducted as set forth in Article 21.
 
5.6 Capital and Major Maintenance Plans.  At least sixty (60) days prior to the
end of each calendar year, Operator shall prepare and submit to Owner a plan
(the “Annual Plan”) setting forth proposed capital expenditures and proposed
major maintenance projects to be completed during the following calendar year
with respect to the Terminal.  Operator and Owner agree to work together in good
faith to cause the Annual Plan to be approved by both Parties prior to the start
of such calendar year (such approved Annual Plan, an “Approved Annual Plan”).
 
5.7 Operating Reports.  Operator shall furnish the following reports to Owner:
 
(a) Incident Report.  Within twenty-four (24) hours of the occurrence of an
incident, Operator will notify Owner verbally or by electronic communication of
any non-routine operation or maintenance incident Operator deems to be of
importance with respect to the Terminal or the O&M Services and will provide
written notice thereof in accordance with Article 18 hereof within three (3)  s
of the occurrence of such incident.  Operator will update Owner, as appropriate,
on any actions taken with respect to any such incident.
 

 
10
 
 

(b) Daily Report.  On or prior to 12:00 noon CT each Business Day, Operator will
transmit to Owner a statement of receipts, deliveries, ending inventory, copies
of individual tank gauging documents and tank truck unloading tickets with
respect to the preceding day(s).  Such daily inventory data will be provided by
Operator to Owner in such format as may be mutually agreed between the Parties.
 
(c) Monthly Report.  On or before the fifteenth (15th) day of each month,
Operator shall deliver to Owner a monthly report setting out (i) the total
quantities of Product received and delivered through the Terminal during the
prior month, including points of delivery, (ii) a reconciliation of the Product
movements during the prior month including all receipts and deliveries of
Product volumes and charges, (iii) a summary of non routine operation incidents
for the prior month, (iv) all anticipated expenditures for Capital Costs or
major maintenance items for the current and following months, if any, and (v)
all costs and expenses incurred by Operator in connection with the performance
of the Additional O&M Services during the prior month and that are anticipated
for the current and following months.
 
(d) Additional Reports.  Within thirty (30) days of the date that Operator
receives and approves an invoice for expenditures for Capital Costs or major
maintenance items pursuant to the terms of this O&M Agreement, Operator shall
deliver to Owner a report of such expenditures.
 
(e) Annual Report.  On or before the fifteenth (15th) day of January following
each calendar year, Operator shall deliver to Owner an annual report setting
forth: (i) the total quantities of Product received and delivered through the
Terminal during the prior calendar year, including points of delivery, (ii) a
reconciliation of the Product movements including all receipts and deliveries of
Product volumes and charges for the prior calendar year, and (iii) a summary of
non- routine operation incidents for the prior calendar year.
 
5.8 Quality and Quantity.  The quantity of Product handled hereunder shall be
determined by meter, gauge or such other procedure as the Parties shall mutually
agree.  Measured volumes at recorded or observed temperatures and pressures will
be converted to volumes at sixty (60) degrees Fahrenheit and atmospheric
pressure in accordance with ASTM International D-1250 Petroleum Measurement
Tables, or latest revisions thereof.  All measurements shall be determined by
Operator, but Owner or its authorized representatives may be present to witness
any measurements.  The volume of impurities in Product received and delivered by
Operator will be measured by an electrical or mechanical device or by physical
test, in accordance with the latest American Petroleum Institute Standards
covering the measuring, sampling, and testing of Product.
 
5.9 Title to and Custody of Product.
 
       (a) Title to Product at the Terminal shall remain with Owner or its
customer, as applicable, at all times while Operator has custody of such
Product.



 
11
 
 
 
        (b) If Product is received by Operator at the Terminal by truck, custody
of Product shall pass to Operator at the point at which such Product passes the
first permanent flange connection between transportation carrier and the
unloading assembly at the Terminal.  If Product is received by Operator at the
Terminal by pipeline, custody of Product shall pass to Operator at the first
permanent flange connection between the Terminal’s interconnection facilities
and the delivering pipeline.
 
        (c) If Product is delivered by Operator out of the Terminal by pipeline,
Operator’s custody of such Product shall cease under this O&M Agreement at the
last permanent flange between the Terminal and the receiving pipeline.
 
        (d) Operator will not be liable as an insurer of Product, and will not
be liable to Owner or any of its customers for chemical deterioration of Product
caused by stagnant storage or normal evaporation.
 
        (e) Owner agrees to release and hold Operator harmless from any loss or
damage to Product, except to the extent that such loss or damage is caused by
the gross negligence or willful misconduct of Operator, its employees, agents,
contractors or subcontractors.  Operator shall only be liable for the market
price for the applicable volume at the date and place of loss, including
transportation costs incurred by the Product owner.  If Owner does not have
title to the Product, Owner will include such release in favor of Operator in
its contracts with its customers or other Product owners.


ARTICLE 6
O&M FEES
 
6.1 Base O&M Services.  During the Term, Owner shall pay to Operator a monthly
fee for Base O&M Services (the “Monthly Fee”) in accordance with the following
formula:
 
Monthly Fee = $650,000 / 12
 
To account for inflation, the Monthly Fee shall be adjusted in accordance with
the procedure set forth in Exhibit I.
 
If Owner elects to terminate this O&M Agreement pursuant to Section 4.2 (other
than pursuant to an Operator Default), Owner shall pay Operator a fee (in
addition to any other fee payable hereunder) equal to not less than the
aggregate Monthly Fees for a six (6) month period, irrespective of the duration
of Operator’s actual performance.
 
6.2 Additional O&M Services.  During the Term, Owner shall pay Operator for
Additional O&M Services at Operator’s actual cost for providing such Additional
O&M Services, calculated in accordance with Exhibit B of this O&M Agreement.
 

 
12

--------------------------------------------------------------------------------

 

6.3 Monthly Invoices.  On or before the fifteenth (15th) day of each month,
Operator shall invoice Owner in advance for the Monthly Fee due for the
following month and in arrears for the cost of Additional O&M Services, if any,
performed during the preceding month.  The monthly invoice shall be delivered
substantially contemporaneously with the monthly report specified in Section
5.7(c).


ARTICLE 7
PAYMENT OF O&M INVOICES
 
7.1 Payment.
 
(a) Payment Date.  The Payment date for each monthly invoice issued pursuant to
Section 6.3 shall be the latter of (i) the last day of the month for the month
of issuance or (ii) twenty (20) days following receipt of the monthly
invoice.  If any payment due date should fall on a day that is not a Business
Day, payment is to be made on the next Business Day.
 
(b) Form of Payment.  Owner shall pay, or cause to be paid, by telegraphic
transfer of same day funds in U.S. Dollars, all amounts that become due and
payable hereunder to a bank account or accounts designated by and in accordance
with instructions issued by Operator.  Each payment of undisputed amounts (the
disputed portion of which is addressed under Section 7.3) owing hereunder shall
be in the full amount due without reduction or offset for any reason, including
taxes, exchange charges or bank transfer charges.  
 
(c) Interest.  All payments under this O&M Agreement not paid by the due date as
defined herein shall accrue interest on the amount not paid at the lower of (i)
one hundred twenty-five percent (125%) of the Prime Rate and (ii) the highest
rate of interest permitted under Applicable Law, such interest to be calculated
from the due date until the date of payment.
 
(d) No Duplication of Costs and Fees.  Owner may be obligated to pay or
reimburse Operator for certain costs and expenses pursuant to the other Related
Agreements.  It is the Parties intention that there shall be no duplication of
charges under the respective Related Agreements.
 
7.2 Other Statements.  If any other amount is due from one Party to the other
hereunder, and if provision for the invoicing of that amount due is not made
elsewhere in this O&M Agreement, then the Party to whom such amount is due shall
furnish a statement therefore to the other Party, along with pertinent
information showing the basis for the calculation thereof.  Upon request, the
Party who issued a statement under this Section 7.2 shall provide reasonable
supporting documentation to substantiate any amount claimed to be due.  Any
invoice issued pursuant to this Section 7.2 shall be due and payable, in fully
collected funds, on or before the later of (i) the last day of the month that
the invoice was issued or (ii) twenty (20) days following receipt of such
invoice.
 

 
13

--------------------------------------------------------------------------------

 

7.3 Disputed Payments.  In the event of a disagreement concerning any statement
or invoice issued pursuant hereto, the owing Party shall pay the total
undisputed amount and shall promptly notify the receiving Party of the reasons
for such disagreement, except that, in the case of an obvious error in
computation, the owing Party shall pay the correct amount disregarding such
error.  Statements may be contested by a Party only if, within a period of
thirty (30) days after a Party’s receipt thereof, the owing Party sends the
other Party written notice questioning correctness.  If no such notice is sent,
statements shall be deemed correct and accepted by all Parties.  The Parties
shall cooperate in resolving any dispute expeditiously.  If all or any portion
of any disputed amount withheld by Owner is determined to have been due, then
Owner shall promptly pay such amount to Operator together with interest on such
amount at the rate provided in Section 7.1(c) above calculated from the original
due date of such amount to the date of payment by Owner.
 
7.4 Custody of Funds.  In the event Owner prepays for any Additional O&M
Services, Operator shall hold such funds for the account of Owner for the
payment for such Additional O&M Services.  Any such funds shall remain the funds
of Owner until Operator performs such Additional O&M Services or, in the case of
Additional O&M Services provided by a third party, until paid to such third
party.
 
ARTICLE 8
ADDITIONAL O&M SERVICES
 
8.1 Necessary Materials.  Subject to the limitations in Section 8.2, Owner
hereby authorizes Operator (i) to purchase for the account of Owner any and all
materials, supplies or third party services required for the operation and
maintenance of the Terminal in accordance with this O&M Agreement that are not
included in the Base O&M Services, and (ii) to approve and pay all invoices for
such materials, supplies or services purchased for the account of Owner.  Owner
further authorizes Operator to transfer small items of materials or equipment
from Operator’s inventory for use in connection with operating the Terminal.
 
8.2 Limitation on Expenditures.  Notwithstanding the authorization granted
pursuant to Section 8.1, Operator shall not incur any individual expenditure
(except as otherwise set forth in Section 8.3 and Article 9) on behalf of Owner
for materials, supplies or third party services in excess of $10,000 in
reimbursable amounts, without the prior written approval of Owner (which
approval may be withheld by Owner in its sole discretion, except as otherwise
set forth in Section 9.2).
 

 
14
 
 

8.3 Utilities; Permits.  Owner shall be responsible for the cost of all
utilities associated with the use or operation of the Terminal.  All such
utilities fees will be directly billed to Owner and paid by Owner in accordance
with the terms of the applicable utility agreement.  Unless otherwise required
by Applicable Laws, Regulatory Approvals shall be maintained in the name of the
Owner, or to the extent permitted by Applicable Law, shall be freely assignable
to Owner upon expiration or earlier termination of this O&M Agreement.  If
requested by Owner as an Additional O&M Service, Operator shall use commercially
reasonable efforts to assist Owner in obtaining all material Regulatory
Approvals as may be required from time to time under Applicable Laws.  In
addition to all other fees and charges payable by Owner hereunder, Owner also
agrees to be responsible for, and to reimburse Operator for, the out-of-pocket
cost of obtaining all Regulatory Approvals and other out-of-pockets expenses
incurred by Operator in complying with Operators obligations under this Section
8.3 and which relate to the O&M Services.
 
ARTICLE 9
CAPITAL EXPENDITURES
 
9.1 Capital Costs.  In addition to the Monthly Fees and other fees set forth in
this O&M Agreement, Owner shall pay Operator for capital expenditures incurred
by Operator (the “Capital Costs”) related to emergency EH&S requirements,
regulatory changes and requirements and discretionary expenditures, all as
further set forth in this Article 9.  To the extent possible, Operator shall
include Capital Costs that may be reasonably anticipated and estimable in the
Annual Plan delivered pursuant to Section 5.6.  For any proposed Capital Costs
not included in such Annual Plan (except with respect to EH&S Capital Costs and
Regulatory Capital Costs), Operator shall submit for Owner’s review and approval
an estimate of the proposed Capital Costs.
 
9.2 Emergency EH&S Capital.  Operator shall have the right, in its good faith
sole discretion, to incur reasonable emergency capital expenditures (the “EH&S
Capital Costs”) with respect to the Terminal to preserve or protect the health,
safety and environment of persons and property from imminent dangers or risks of
damage or loss.  Owner shall promptly reimburse Operator for all EH&S Capital
Costs.
 
9.3 Regulatory Capital.  If any Governmental Authority requires installation of
any improvement, alteration or addition to the Terminal for purposes of
compliance with Applicable Law (a “Change In Law”), Operator shall notify Owner
of (x) the estimated cost of making any such improvement, alteration or addition
(the “Regulatory Capital Costs”), and (y) when such improvement, alteration or
addition must be completed.  If Owner determines that it will not incur any such
Regulatory Capital Costs, Operator shall have the right to terminate this O&M
Agreement upon the delivery of thirty (30) days prior written notice to Owner
and upon such termination, Owner shall pay Operator a lump sum payment equal to
(a) the lesser of (i) the aggregate Monthly Fees for the remaining Term of this
O&M Agreement, or (ii) the aggregate Monthly Fees for a six (6) month period,
plus (b) any other amounts due and owing by Owner to Operator prior to the date
of such termination.
 

 
15
 
 

9.4 Discretionary Capital.  Any Capital Costs for modifications of the size and
scope of operations that are not capital costs for routine maintenance, EH&S
Capital Costs, or Regulatory Capital Costs, shall be deemed to be discretionary
capital costs (the “Discretionary Capital Costs”).  Owner shall have no
liability for any Discretionary Capital Costs unless such costs are approved by
Owner in writing or set forth in an Approved Annual Plan.  Operator will
cooperate with Owner for the implementation of any discretionary capital
projects, provided the implementation and subsequent operation of such projects
do not interfere with Operator’s ability to execute its obligations hereunder in
accordance with BKEP Standards.  The Parties shall mutually cooperate to
optimize any such project and to minimize any Discretionary Capital
Costs.  Owner shall be responsible for funding all Discretionary Capital Costs
with respect to discretionary capital projects approved in writing by Owner or
set forth in an Approved Annual Plan.
 
ARTICLE 10
FORCE MAJEURE
 
10.1 Event of Force Majeure.  Neither Party shall be liable to the other Party
if it is rendered unable by an event of Force Majeure to perform in whole or in
part any of its obligations hereunder, for so long as the event of Force Majeure
exists and to the extent that performance is hindered by the event of Force
Majeure; provided, however, the Party unable to perform shall use all
commercially reasonable efforts to avoid or remove the event of Force
Majeure.  During the period performance by one of the Parties of a part or whole
of its obligations has been suspended by reason of an event of Force Majeure,
the other Party likewise may suspend the performance of all or a part of its
obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations.
 
10.2 Notice.  The Party rendered unable to perform its obligations hereunder
shall give notice to the other Party within twenty-four (24) hours after
receiving notice of the occurrence of an event of Force Majeure, including, to
the extent feasible, the details and the expected duration of the event of Force
Majeure and the Terminal assets affected, if applicable.  Such Party shall
promptly notify the other Party when the event of Force Majeure is terminated.
 
10.3 Resumption of Performance.  Performance of this O&M Agreement shall resume
to the extent made possible by the end or amelioration of the event of Force
Majeure in accordance with the terms of this O&M Agreement; provided, however,
that the Term of this O&M Agreement shall not be extended for the period of any
event of Force Majeure.
 
10.4 Interim Operator Due to Extended Force Majeure Affecting Operator.  If
Operator is rendered unable to perform by reason of an event of Force Majeure
for a period in excess of ninety (90) consecutive calendar days, then Owner
shall have the right to appoint an interim operator to serve as operator for the
period that Operator is rendered unable to perform due to an event of Force
Majeure; provided that, such interim operator has the experience and ability to
operate the Terminal in accordance with the BKEP Standards.
 

 
16
 
 

ARTICLE 11
MUTUAL REPRESENTATIONS AND WARRANTIES


Each Party represents and warrants to the other Party as of the date hereof
that:


(a) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and in good standing under such laws.
 
(b) It has the corporate, governmental or other legal capacity, authority and
power to execute this O&M Agreement, to deliver this O&M Agreement and to
perform its obligations under this O&M Agreement, and has taken all necessary
action to authorize the foregoing.
 
(c) The execution, delivery and performance of this O&M Agreement do not violate
or conflict with any Applicable Law, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets.
 
(d) Its obligations under this O&M Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law and an implied
covenant of good faith and fair dealing).
 
(e) There is not pending or, to its knowledge, threatened against it any action,
suit or proceeding at law or in equity or before any court, tribunal,
Governmental Authority, official or any arbitrator that is likely to affect the
legality, validity or enforceability against it of this O&M Agreement or its
ability to perform its obligations under this O&M Agreement.
 
(f) It is not relying upon any representations of the other Party, other than
those expressly set forth in this O&M Agreement.
 
(g) It has entered into this O&M Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
 
(h) It has made its investment decisions (including their suitability) based
upon its own judgment and any advice from its advisors as it has deemed
necessary, and not in reliance upon any view expressed by the other Party.
 

 
17
 
 

(i) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this O&M Agreement, (ii) is not acting
as a financial advisor or fiduciary or in any similar capacity with respect to
this O&M Agreement and (iii) has not given to it any assurance or guarantee as
to the expected performance or result of this O&M Agreement.
 
(j) Neither it nor any of its Affiliates has negotiated with any finder, broker
or other intermediary in connection with this O&M Agreement or the transactions
hereunder.
 
(k) None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this O&M Agreement.
 
ARTICLE 12
LIMITATION ON DAMAGES
 
Except for Indemnity Claims relating to claims of a third party that are handled
in accordance with Exhibit H, the Parties’ liability for damages is limited to
direct, actual damages only, and neither Party shall be liable for specific
performance, lost profits or other business interruption damages, or special,
consequential, incidental, punitive, exemplary or indirect damages, in tort,
contract or otherwise, of any kind, arising out of or in any way connected with
the performance, the suspension of performance, the failure to perform or the
termination of this O&M Agreement.  Each Party acknowledges the duty to mitigate
damages hereunder.


ARTICLE 13
DEFAULT AND REMEDIES
 
13.1 Events of Default.  Notwithstanding any other provision of this O&M
Agreement, an event of default (an “Event of Default”) shall be deemed to occur
with respect to a Party when:
 
(a) Such Party fails to make payment when due under this O&M Agreement provided,
however, with respect to the first three such failures to make payment by either
Party, such failure shall not be deemed an Event of Default unless such Party
fails to make such payment, within three (3) Business Days of a written demand
therefor.
 
(b) Other than a Default described in Sections 13.1(a), such Party fails to
perform any material obligation or covenant to the other Party under this O&M
Agreement, which failure is not cured to the satisfaction of the other Party (in
its reasonable discretion) within thirty (30) days from the date that such Party
receives written notice that corrective action is needed or, if such default is
not capable of cure or correction within thirty (30) days, such Party fails to
commence corrective action within thirty (30) days and thereafter diligently and
continuously prosecutes such curative or corrective action to completion.
 

 
18
 
 

(c) Such Party breaches any material representation or material warranty made in
this O&M Agreement by such Party, or any warranty or representation in this O&M
Agreement proves to have been incorrect or misleading in any material respect
when made under this O&M Agreement; provided, however, that if such breach is
curable, it is only an Event of Default if such breach is not cured to the
reasonable satisfaction of the other Party within thirty (30) days from the date
that such Party receives written notice that corrective action is needed;
provided that, if such corrective action cannot reasonably be completed within
such thirty (30) day period, such Party shall have ninety (90) additional days
to complete such cure so long as such Party commences such cure within the
initial thirty (30)-day period and diligently prosecutes same to completion.
 
(d) Such Party assigns or transfers this O&M Agreement in violation of the
provisions of Article 20.
 
13.2 Remedies.  Notwithstanding any other provision of this O&M Agreement, upon
the occurrence of an Event of Default with respect to either Party (the
“Defaulting Party”), the other Party (the “Performing Party”) shall in its sole
discretion, in addition to all other remedies available to it and without
incurring any Liabilities to the Defaulting Party or to third parties, be
entitled to do one or more of the following: (a) suspend its performance under
this O&M Agreement without prior notice to the Defaulting Party, (b) proceed
against the Defaulting Party for damages occasioned by the Defaulting Party’s
failure to perform, and (c) terminate this O&M Agreement.
 
ARTICLE 14
INDEMNIFICATION AND INDEMNIFICATION PROCEDURES
 
14.1 Indemnification.  The indemnification and liability obligations of the
Parties shall be as specified in Exhibit G.
 
14.2 Indemnification Procedures.  The indemnification procedures specified in
Exhibit H shall apply to any claim for indemnification by a Party under this O&M
Agreement.
 
ARTICLE 15
INSURANCE
 
15.1 Insurance.  Each Party shall procure and maintain in full force and effect
throughout the Term insurance coverages in the types and amounts specified in
Exhibit C and with insurance companies rated not less than A- by A.M. Best, or
otherwise reasonably satisfactory to the other Party.  Each Party shall cause
its insurance carriers to furnish the other Party with insurance certificates,
in a standard form and from a properly authorized party reasonably satisfactory
to the other Party, evidencing the existence of the coverages and endorsements
required.  Such certificates shall be provided prior to the Commencement
Date.  Each Party shall also provide the other Party with renewal certificates
before the expiration of the applicable policy.
 

 
19
 
 

15.2 Contractor Insurance.  Operator, and Owner if applicable, shall require all
contractors and third parties engaged in work or accessing the Midland Site or
any portion of the Terminal to provide and maintain insurance as provided on
Exhibit C-1 attached hereto and to execute the Contractor Access Agreement in
the form set forth in Exhibit C-2.
 
ARTICLE 16
CONFIDENTIALITY
 
16.1 Confidentiality Obligation. The Parties agree that any information
exchanged between the Parties under this O&M Agreement are confidential and
shall not disclose them to any third party, except (a) as may be (i) required by
court order, Applicable Laws or a Governmental Authority (including without
limitation, those of any securities commission or stock exchange) as reasonably
determined by the Party making such disclosure or (ii) requested or required by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process from any governmental,
regulatory, self-regulatory or supervisory authority having appropriate
jurisdiction (including, without limitation, those of any securities commission
or other exchange) or (b) to such Party’s or its Affiliates’ employees,
auditors, directors, consultants, contractors, subcontractors, banks, financial
advisors, rating agencies, insurance companies, insurance brokers and legal
advisors.  All information subject to this confidentiality obligation shall only
be used for purposes of and with regard to this O&M Agreement and shall not be
used by either Owner or Operator for any other purpose.  The confidentiality
obligations under this O&M Agreement shall survive termination of this O&M
Agreement for a period of one (1) year following the date of termination.
 
16.2 Disclosure.  In the case of disclosure covered by Section 16.1(a) and if
the disclosing Party’s counsel advises that it is permissible to do so, the
disclosing Party shall, to the extent permitted by Applicable Laws, notify the
other Party in writing of any proceeding of which it is aware that may result in
disclosure, and use reasonable efforts to prevent or limit such disclosure.  The
Parties shall be entitled to all remedies available at law, or in equity, to
enforce or seek relief in connection with the confidentiality obligations
contained herein.
 
16.3 Tax Matters.  Notwithstanding the foregoing, each Party agrees that it and
its parent, subsidiaries and their directors, officers, employees, agents or
attorneys may disclose to any and all persons the structure and any of the tax
aspects of this O&M Agreement that are necessary to describe or support any U.S.
federal income tax benefits that may result therefrom, or any materials relating
thereto, that either Party has provided or will provide to the other Party and
its subsidiaries and their directors, officers, employees, agents or attorneys
in connection with this O&M Agreement, except where confidentiality is
reasonably necessary to comply with Applicable Laws.
 

 
20
 
 

ARTICLE 17
GOVERNING LAW AND JURISDICTION
 
17.1 Choice of Law.  This O&M Agreement shall be governed by, construed and
enforced under the laws of the State of Texas without giving effect to its
conflicts of laws principles.
 
17.2 Jurisdiction.  Each of the Parties hereby irrevocably submits to the
non-exclusive jurisdiction of any federal court of competent jurisdiction
situated in Harris County, Texas, or, if any federal court declines to exercise
or does not have jurisdiction, in any Texas state court in Harris County
(without recourse to arbitration unless both Parties agree in writing), and to
service of process by certified mail, delivered to the Party at the address
indicated below.  Each Party hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, any objection to personal jurisdiction, whether on
grounds of venue, residence or domicile.
 
17.3 Waiver.  Each Party waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any proceedings
relating to this O&M agreement.
 
ARTICLE 18
NOTICES
 
18.1 Notices.  All invoices, notices, requests and other communications given
pursuant to this O&M Agreement shall be in writing and sent by facsimile,
electronic mail or overnight courier.  A notice shall be deemed to have been
received when transmitted (if confirmed by the notifying Party’s transmission
report), or on the following Business Day if received after 5:00 p.m. CT, at the
respective Party’s address set forth below and to the attention of the person or
department indicated.  A Party may change its address, facsimile number or
electronic mail address by giving written notice in accordance with this Article
18, which notice is effective upon receipt.
 
If to BKEP Pipeline, L.L.C.:


BKEP Pipeline, L.L.C.
2575 Kelley Pointe Parkway, Suite 100
Edmond, Oklahoma 73013
Attn: Vice President, Business Development
Fax: 405-231-4701


With a copy to:


Blueknight Energy Partners, L.P.
Two Warren Place
6120 S. Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Attn:  Chief Financial Officer
Fax:  918-237-4001





 
21
 
 

If to Vitol Midstream LLC:
 
M.A. Loya
President
1100 Louisiana St.
Suite 5500
Houston, TX  77002
Fax:  713 230 1111


With a copy to:


John D. Zimmerman
Company Secretary
1100 Louisiana St.
Suite 5500
Houston, TX  77002
Fax:  713 230 1111


Each of the Parties hereto agrees that: (i) any notice transmitted by electronic
transmission shall be treated in all manner and respects as an original written
document, and (ii) any such notice shall be considered to have the same binding
and legal effect as a notice sent by other approved means.  Each of the Parties
further agrees that they will not raise the transmission of a consent or
document by electronic transmission as a defense in any proceeding or action in
which the validity of such consent document is at issue and hereby forever
waives such defense.  For purposes of this O&M Agreement, the term “electronic
transmission” means any form of communication not directly involving the
physical transmission of paper, that creates a record that may be retained,
retrieved and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process.


18.2 Operational Contacts.  Exhibit D lists the contacts between the Parties as
it pertains to operations, maintenance, measurement, engineering, and emergency
situations.
 
ARTICLE 19
NO WAIVER, CUMULATIVE REMEDIES
 
19.1 No Waiver.  The failure of a Party hereunder to assert a right or enforce
an obligation of the other Party shall not be deemed a waiver of such right or
obligation.  The waiver by any Party of a breach of any provision under this O&M
Agreement shall not operate or be construed as a waiver of any other breach of
that provision under this O&M Agreement, whether of a like kind or different
nature.
 
19.2 Cumulative Remedies.  Each and every right granted to the Parties under
this O&M Agreement or allowed to the Parties by law or equity and not limited by
the express terms of this O&M Agreement, shall be cumulative and may be
exercised from time to time in accordance with the terms thereof and Applicable
Law.
 

 
22
 
 

ARTICLE 20
ASSIGNMENT
 
20.1 Successors and Assigns.  This O&M Agreement shall inure to the benefit of
and be binding upon the Parties, their respective successors and permitted
assigns.
 
20.2 No Assignment.  Neither Party shall assign this O&M Agreement or its rights
or interests hereunder in whole or in part, or delegate its obligations
hereunder in whole or in part, without the express written consent of the other
Party, which consent shall not be unreasonably withheld, delayed or conditioned.
 
20.3 Exception for Certain Events.  Either Party may transfer all, but not less
than all, of its interest in this O&M Agreement if (i) such assignment or
transfer is associated with the consolidation, amalgamation, merger or sale of a
Party or substantially all of the assets of such Party, as the case may be; (ii)
the transferee or assignee (x) assumes in writing all of the obligations of the
assignor or transferor and (y) the successor entity resulting from any such
consolidation, amalgamation, or merger or the Person that otherwise acquires all
or substantially all of the assets of such Party, as the case may be, is at
least as creditworthy as the assignor or transferor or has an “issuer credit”
rating of at least BBB by Standard and Poors Rating Services and Bbb by Moody’s
Investor Services; and (iii) in the case of a transfer by Operator, the
successor entity has the experience and ability to operate the Terminal in
accordance with Good Industry Practices and the BKEP Standards.
 
20.4 Null and Void.  Any attempted assignment in violation of this Article 20
shall be null and void ab initio and the non-assigning Party shall have the
right, without prejudice to any other rights or remedies it may have hereunder
or otherwise, to terminate this O&M Agreement effective immediately upon notice
to the Party attempting such assignment.
 

 
23
 
 

ARTICLE 21
RECORDS AND AUDIT RIGHTS
 
    Operator shall maintain records to support its calculation of the Monthly
Fee and the cost of Additional O&M Services and all operation and maintenance
records with respect to the Terminal, including all matters with respect to
maintenance, repair, system integrity and regulatory compliance and any reports
Operator is required to provide pursuant to this O&M Agreement.  For a period of
six (6) months following the end of the prior calendar year during the Term,
Owner shall have the right, to inspect, copy, review calculations and supporting
records regarding the calculation of the Monthly Fee and the cost of Additional
O&M Services and to audit (the “Audit”) the Monthly Fees and Additional O&M
Services invoiced by Operator.  If the Audit reveals an error and there is no
dispute as to the amount and nature of the error, such error shall be promptly
corrected and Owner’s account shall be adjusted accordingly within ten (10)
Business Days.  Any overpayments by Owner shall be refunded together with
interest on the amount of such overpayment at the lower of (i) 125% of the Prime
Rate or (ii) the highest rate permitted under Applicable Law, and such interest
shall be calculated from the date of the original overpayment until the date of
refund.  Operator shall maintain all records described in this Article 21 or
elsewhere in this O&M Agreement for a period of seven (7) years from the
creation thereof.  In the event Operator desires to destroy or otherwise dispose
of any records identified in this Article 21 or elsewhere in this O&M Agreement,
Owner shall be given thirty (30) days’ notice for Owner to exercise its rights
to retain all or part of such records at Owner’s sole expense.  All Audits
conducted by Owner shall be in accordance with the following terms and
conditions: (a) Owner’s Audit rights may be exercised no more frequently than
once per year, (b) the Audit shall be conducted by a mutually acceptable
representative of Owner, (c) the Audit shall be at Owner’s sole cost and
expense, (d) Owner shall give Operator not less than five (5) Business Days’
notice of any such Audit, (e) the Audit shall occur during normal working hours
and not unreasonably interfere with the business or operations of Operator, (f)
the Audit is limited to matters directly related to the O&M Services, and (g)
the Audit is completed within sixty (60) days.


ARTICLE 22
CHANGES IN LAW
 
If at any time during the Term of this O&M Agreement any new law, ordinance,
order, rule, or regulation (collectively, “New Law”) is in effect or is enacted,
promulgated or issued by any Governmental Authority that increases, in any
material respect, Operator’s actual costs or expenses incurred in providing the
Base O&M Services (“Increased Costs”), Operator shall give Owner prompt written
notice of any such New Law and the anticipated increase to the Monthly Fee as a
result of such Increased Costs.  If Owner determines that it will not incur any
such Increased Costs, Operator shall have the right to terminate this O&M
Agreement upon the delivery of thirty (30) days prior written notice to Owner
and upon such termination, Owner shall pay Operator a lump sum payment equal to
(a) the lesser of (i) the aggregate Monthly Fees for the remaining Term of this
O&M Agreement, or (ii) the aggregate Monthly Fees for a six (6) month period,
plus (b) any other amounts due and owing by Owner to Operator prior to the date
of such termination.



 
24
 
 

ARTICLE 23
RIGHT OF FIRST OFFER


23.1 Subject to Section 23.2, if Owner desires to sell, transfer or assign (a
“Transfer”) its ownership rights in the Terminal (except with respect to a sale,
transfer or assignment to (i) one or more entities that are directly or
indirectly wholly-owned by Vitol Inc., or (ii) DevelopmentCo), then Owner shall
give written notice to Operator (the “ROFO Notice”) no later than 120 days prior
to the anticipated consummation of such Transfer.  During the sixty (60) day
period following submission of the ROFO Notice, Operator shall have the
exclusive right to conduct good faith negotiations with Owner to reach a mutual
agreement on the terms and conditions of a Transfer of the Terminal to
Operator.  If Owner and Operator do not reach such mutual agreement regarding
the Transfer of the Terminal during such sixty (60) day period, then Owner shall
thereafter be free to Transfer the Terminal to a third party or parties on such
terms and conditions as it may deem appropriate.
 
23.2  The obligation of Owner to provide the ROFO Notice and the corresponding
rights of negotiation contained in Section 23.1 shall only apply if Operator is
not in default under this O&M Agreement.


ARTICLE 24
TAXES AND UTILITY SERVICE CHARGES


Owner shall be responsible for all taxes on the Midland Site and the
improvements thereon during the Term.  Owner shall be responsible for all
charges for electric utility service to the Midland Site and improvements
thereon and any and all other utility services required for the construction,
operation and maintenance of the improvements.  Owner and Operator agree to
reasonably cooperate with each other regarding property tax, electric and other
utility service matters consistent with their mutual intent and desire to
minimize property tax and utility service liabilities.


ARTICLE 25
MISCELLANEOUS


25.1 Severability.  If any Article, Section or provision of this O&M Agreement
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from this O&M Agreement and the remaining
portions of this O&M Agreement shall remain in full force and effect.
 
25.2 Entire Agreement.  The terms of this O&M Agreement constitute the entire
agreement between the Parties with respect to the matters set forth in this O&M
Agreement, and no representations or warranties shall be implied or provisions
added in the absence of a written agreement to such effect between the
Parties.  This O&M Agreement shall not be modified or changed except by written
instrument executed by a duly authorized representative of each Party.
 

 
25
 
 

25.3 No Representations.  No promise, representation or inducement has been made
by either Party that is not embodied in this O&M Agreement, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
 
25.4 Time of the Essence.  Time is of the essence with respect to all aspects of
each Party’s performance of any obligations under this O&M Agreement.
 
25.5 No Third Party Beneficiary.  Other than as set forth in Article 15,
Exhibit H and Exhibit G, nothing expressed or implied in this O&M Agreement is
intended to create any rights, obligations or benefits under this O&M Agreement
in any Person other than the Parties and their successors and permitted assigns.
 
25.6 Public Announcements.  Except as required by Applicable Law, without the
prior written approval of the other Party, neither Party will issue, or permit
any of its directors, officers, employees, Affiliates, agents, attorneys,
accountants, lenders, advisors or other representatives to issue, any press
release or any public statement or announcement with respect to this O&M
Agreement or the Transactions.
 
25.7 Expenses.  Each Party shall be solely responsible for its own costs,
including all legal fees and other costs in connection with this O&M Agreement
except as otherwise set forth in this O&M Agreement.
 
25.8 Survival.  All confidentiality, payment and indemnification obligations,
governing law, notices and miscellaneous provisions specified herein shall
survive the expiration or termination of this O&M Agreement.
 
25.9 No Partnership.  This O&M Agreement shall not be construed as creating a
partnership, association or joint venture between the Parties.  It is understood
that each Party shall have complete charge of its own employees and agents in
the performance of its duties hereunder, and nothing herein shall be construed
to make either Party, or any employee or agent of such Party, an agent or
employee of the other Party.
 
25.10 Amendment or Waiver.  This O&M Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties and, in the case of Operator, any
amendment of waiver by Operator must be approved by the Conflicts Committee of
Blueknight Energy Partners G.P., L.L.C.
 
25.11 Counterparts; Facsimile Signatures.  This O&M Agreement may be executed by
the Parties in separate counterparts and initially delivered by facsimile
transmission or otherwise, with original signature pages to follow and all such
counterparts shall together constitute one and the same instrument.  In the
event that any signature is delivered by electronic transmission, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf the signature is executed) the same with the same force and effect as if
such facsimile signature page were an original thereof.
 
[Remainder of Page Intentionally Left Blank]

 
26
 
 

IN WITNESS WHEREOF, each Party has caused this O&M Agreement to be executed by
its duly authorized representative, effective as of the Effective Date.


BKEP Pipeline, L.L.C.
   
By:
/s/ Alex G. Stallings
 
Alex G. Stallings
   
Title:
Chief Financial Officer and Secretary
   
Date:
August 17, 2011
       
Vitol Midstream LLC
   
By:
/s/ Mike Loya
 
Mike Loya
   
Title:
President    
Date:
August 17, 2011




 
 
 
 

EXHIBIT A
DESCRIPTION OF BASE O&M SERVICES


Operator will provide the following services as part of the Monthly Fee:


1.           PRODUCT MOVEMENTS:  Provide for normal scheduling, product
movement, quality management and measurement of inventory, receipts and
deliveries within the Terminal, including management and supervision of
operations, measurement, supervision of scheduling, and volumetric accounting.


2.           SCADA COMMUNICATIONS:  Provide for the management, operation,
maintenance, and routine repair of the supervisory control and data acquisition
(SCADA) system.  These services may be handled by Operator’s support staff,
third party support staff, field supervision and field technicians.


3.           STATION OPERATIONS: Operator shall be responsible for all costs and
expenses related to the operation and routine maintenance of the Terminal except
for (i) Capital Costs, (ii) taxes (including property taxes), (iii) Owner’s
insurance, (iv) the Additional O&M Services, (v) all utilities, fuel, energy and
power fees and costs, (vi) any legal or regulatory agency expenses associated
with the Terminal, and (vii) any repair, loss of product or release expense
associated with Owner’s carriers, carrier contracts or customers.


-  
Implement scheduling instructions and coordinating of Product movements.



-  
Maintain operation of pipeline, pumping units, valve status, tank levels and
telemetered data (pressure, temperature, and flow rate and system status) and
other assets in the Terminal.



-  
Measurement, proving, meters and realign piping for varied delivery and flow
conditions.



-  
Calibration and routine repair of measurement and control instrumentation.



-  
Documentation of safety and inspection programs as required by federal, state
and local regulatory agencies.



-  
Terminal maintenance and routine repair.  API tank inspections are not
considered routine.



-  
Management of surplus equipment inventory as needed for valves, motors, pumps,
meters and instrumentation.  Owner will determine and advise Operator of desired
level of surplus equipment.



-  
Maintenance of applicable manuals, maps, records, contingency and emergency
plans.

 
 
 
 


Exhibit A
 
 
 
 


4.           FINANCE AND CONTROL:


A.           Accounts Payable Services.


Operator shall handle, on behalf of Owner, payment of invoices and other
documents through Operators’ Accounts Payable System.


Operator shall verify the documentation for appropriate approval for payment


B.            Accounting Distribution Services.


Operator shall code all charges paid by Operator pursuant to Section A of this
Article 4 to the appropriate Operator accounting codes.


Operator shall also accumulate direct costs for the repair of damages to the
Terminal caused by outside parties, and shall invoice such costs as directed by
Owner.



C.            Financial Accounting Services.


Operator shall perform the following functions, utilizing the information in its
possession pursuant to Section A, B or C of this Article:


1.             Provide statement of Additional Costs.  A report listing and
accumulation of costs incurred during a month by type of charge (capital or
expense) and operating location.


2.             Maintain the following sub-ledgers:


a.           Accounts Receivable


b.           Accounts Payable


3.             Maintain the accounts receivable and accounts payable aging
reports.


Operator does not assume responsibility for the filing of assessments or the
reporting or calculation of taxes, including, but not limited to, intangible
taxes, income taxes, franchise taxes, ad valorem taxes or gross receipts taxes.



Exhibit A
 
 
 
 
 
D.            Purchasing Services.


Operator shall provide purchasing services covering the purchase of Terminal
equipment and supplies for these services.  Competitive bids will be solicited
as each situation dictates in the reasonable judgment of Operator.  It is
recognized that emergency or critical equipment purchases may be
necessary.  This section shall be expressly subject to Section 8.2 of the O&M
Agreement.


The purchasing procedures are as follows:


1.          Purchases of items costing less than $10,000 may be made without
competitive bidding.  Operator’s decision on the purchase of such items shall be
final; provided, however, Owner at its option shall have the right to preselect
vendors of such items.


2.          Purchasing orders will be limited to purchase of materials
only.  Purchase orders will not be issued for contractors, services, rental,
etc.


3.          Prices, solicitations and purchasing decisions are to be
confidential between Operator and Owner and will not be revealed by either party
to vendors, contractors or others except as necessary to satisfy auditing
requirements.


4.          Vendors will be instructed to mail invoices directly to Operator for
review and forwarding to Operators Accounts Payable.





Exhibit A
 
 
 
 

EXHIBIT B
SAMPLE ADDITIONAL O&M SERVICES AND CALCULATIONS


-  
Obtain or cause to be obtained all Regulatory Approvals.



-  
Administer monitoring of all Regulatory Approvals and periodic updating thereof.



-  
API 653 in service tank inspections



-  
API 653 out of service tank inspections, including the costs associated with
cleaning and gas freeing the tank.



-  
Tank repairs as a result of the API 653 tank inspections



-  
Tank roof seal repairs or replacements



-  
Tank mixer repairs or replacements



-  
Tank roof drain hoses repairs or replacements



-  
Cathodic protection system repairs or replacements



-  
Costs of repairs or environmental cleanup from the loss of product due to a leak
in a tank or tank line



-  
Tank external painting



-  
Tank internal coating



-  
Pipeline integrity inspections, maintenance and repair



-  
Pipeline right of way inspection, maintenance and repair



-  
Maintenance, repair and necessary requirements of custody measurement systems at
the other connecting Midland markets




Exhibit B
 
 
 
 

Calculation of Costs of Additional Services


Description of Engineering and Inspection Services:
 
Charge to:
·Labor- Time and manpower required to perform services
 
·Operator’s Actual Cost (i.e., wages and salary)
·Labor Burden - Expenses of administration associated with Labor in addition to
wages and salary
 
·100% of Operator’s Actual Cost of Labor*
·Materials, Equipment, and Contract Services used in connection with performing
services
 
·Operator’s Actual Out-of- Pocket Cost incurred in good faith



 
*
Labor Burden generally includes the cost of employee benefits, time credited but
not worked, supervision, supplies and miscellaneous expenses, corporate staff
services, and if furnished by Operator, an automobile and travel.  The Labor
Burden rate shall not exceed Operator’s then current Labor Burden rate as
carried on Operator’s books and records.



 
 

Exhibit B
 
 
 
 

EXHIBIT C
INSURANCE REQUIREMENTS
 
1.           Each Party must maintain or must cause to be maintained, in full
force and effect throughout the Term of this O&M Agreement, at its sole cost and
expense, the insurance described herein and at levels not less than the minimums
indicated below.
 
a.  
Worker's Compensation.  Each of the Parties is required to obtain worker’s
compensation insurance covering each of their respective operations and work
being performed pursuant to this O&M Agreement, which must apply to all of its
employees and its Affiliates, including borrowed servants, alternate and
statutory employees, in accordance with the benefits afforded by the statutory
Worker’s Compensation Acts applicable to the state, territory or district of
hire, supervision or place of accident.  Policy limits for worker’s compensation
are required to be not less than statutory limits and for employer's liability
one million dollars ($1,000,000) each accident, one million dollars ($1,000,000)
disease each employee, and one million dollars ($1,000,000) disease policy
limit.



b.  
Commercial General Liability.  Each of the Parties is required to obtain
commercial general liability insurance applicable to each respective Party's
operations under this O&M Agreement, including, bodily injury, death, property
damage, independent contractors, products/completed operations, contractual, and
personal injury liability, with a limit of $1,000,000 per occurrence and in the
annual aggregate.



c.  
Commercial Automobile Insurance.  Each of the Parties is required to obtain
commercial automobile insurance covering owned, hired, rented, and non-owned
automotive equipment with a limit of $1,000,000 per accident.



d.  
Excess (Umbrella) Liability Insurance.Each of the Parties is required to obtain
excess (umbrella) liability insurance coverage in excess of the terms and limits
of insurance specified in paragraph b above, with a combined limit of $5,000,000
per occurrence.



2.           If a Party subcontracts or the Parties jointly or collectively
subcontract any part of the operations, work or services to be performed under
this O&M Agreement, the Parties will require each of its respective contractors
to maintain insurance in accordance with the provisions of paragraphs (a)
through (d) of Exhibit C-1.


3.           Operator agrees that it will obtain pollution legal liability
insurance, on a claims made basis, for on-site clean-up and property damage and
third party liabilities resulting from releases of pollution, gradual or
otherwise with a limit of at least $5,000,000, to the extent commercially
available.



Exhibit C
 
 
 
 

4.           Owner shall carry All Risk Property Insurance on Terminal and
inventory in an amount based on reasonable per occurrence maximum loss, based on
replacement cost.  At the option and direction of Owner, Operator may purchase
the All Risk Property Insurance on the Terminal on behalf of Owner.  Owner
agrees that it will pay Operator for any insurance premium costs as part of the
Additional O&M Service.  Owner further agrees that it shall be solely
responsible for any deductibles on the property insurance on the Terminal.


5.           Each Party shall be solely responsible for its own insurance
premiums, self-insurance claim expenses, loss and costs, deductibles, self
insurance retention costs, captive reinsurance or fronting arrangements, and
similar self funded programs applicable to its insurance policies.


6.           Additional Insurance Requirements.

a.  
The foregoing policies shall include an endorsement that the underwriters waive
all rights of subrogation against the other Party.



b.  
Each Party shall cause its insurers to name the other party as an additional
insured on a primary basis on its General Liability and Excess Liability
insurance policies, to the extent that indemnity is owed under Article 14.



c.  
Each Party shall cause its insurance carriers to furnish the other Party with
insurance certificates, in a standard form and from a properly authorized party
reasonably satisfactory to the other Party, evidencing the existence of the
coverages and endorsements required.  Each Party shall also endeavor to provide
renewal certificates prior to expiration of any policy.



d.  
The mere purchase and existence of insurance does not reduce or release either
Party from any liability incurred or assumed under this O&M Agreement.




Exhibit C
 
 
 
 

EXHIBIT C-1
CONTRACTOR INSURANCE REQUIREMENTS


Contractors and subcontractors that are engaged to perform work for Operator, or
for Owner if applicable, at the Midland Site, shall maintain as minimum
standards any insurance required by statute but in no event less than the
following insurance:


A.  
Worker’s Compensation Insurance, to the extent applicable, covering in
accordance with the benefits afforded by the statutory Worker’s Compensation
Acts applicable to the state, territory or district of hire, supervision or
place of accident.  Policy limits for worker’s compensation shall not be less
than statutory limits and for employer’s liability one million dollars
($1,000,000) each accident, one million dollars ($1,000,000) disease each
employee, and one million dollars ($1,000,000) disease policy limit and two
million dollars ($2,000,000) policy limit.



B.  
Commercial General Liability Insurance (Standard ISO Occurrence Form) for bodily
injury and property damage, including the following
coverage:  premises/operations, independent contractors, blanket contractual
liability, explosion, collapse and underground, broad form property damage,
products/completed operations, sudden and accidental pollution liability (unless
included on a separate policy), cross-liability coverage, and, where
appropriate, stop-gap coverage with total limits to all insureds for not less
than $1 million for each occurrence and $2 million aggregate for each annual
period.



C.  
Commercial / Automobile Insurance, to the extent applicable, covering owned,
hired, rented, and non-owned automotive equipment with a limit of $1,000,000 per
accident.



D.  
Excess Umbrella Liability Insurance coverage in excess of the terms and limits
of insurance specified in Paragraphs A, B and C above, with a combined limit of
$5,000,000 per occurrence and aggregate.



All policies of insurance must be placed with insurers rated by A.M. Best
Company as “A-” or higher.  The minimum limits required in this O&M Agreement
for any particular type of insurance may be satisfied by a combination of the
specific type of insurance and umbrella or excess liability insurance.  All
deductibles applicable to the minimum required coverage outlined in this O&M
Agreement, with or without the consent of Operator, will be for the sole account
of the Contractor.



Exhibit C-1
 
 
 
 

Coverage under all insurance required to be carried by Contractor will be
primary and exclusive of any other existing, valid and collectible insurance and
each policy (except the Workers’ Compensation policy and in the case of the
Automobile Liability policy as to the additional insured obligation under clause
(i) below), whether or not required by the other provisions of this O&M
Agreement, will (i) provide an endorsement that will make Operator and Owner an
additional insured, with Operator and Owner being entitled to the same
protections as any other additional insured party to the extent of liabilities
assumed by Contractor under its agreement with Operator and (ii) otherwise
provide a blanket waiver of subrogation against the Operator and Owner and their
underwriters that guarantees that Contractor’s underwriters similarly waive such
rights of subrogation. None of Contractor’s obligations under this Section may
be met through the means of any self-insurance coverage or program.


Contractor and subcontractor insurance policies shall grant Operator and Owner a
waiver of subrogation and waiver of rights of recovery on the insurance policies
hereunder, to the extent permitted by Applicable Law.


In no event shall a waiver of the right of subrogation inure to the benefit of
any employee such that any employee recovers under workers’
compensation/employers’ liability as well as under commercial general liability
or excess insurance policies as a result of indemnity obligations assumed under
this Agreement.  The Parties do not intend any such employee to be a third party
beneficiary of this Agreement.





Exhibit C-1
 
 
 
 

EXHIBIT C-2
FORM OF CONTRACTOR ACCESS AGREEMENT


ACCESS AGREEMENT
 
This ACCESS AGREEMENT (this “Agreement”) effective this _____ day of
______________, 20_____, by and between:


  (i) 
BKEP Pipeline, L.L.C. and its affiliates, having a place of business at 6120
South Yale Avenue, Suite 500, Tulsa, Oklahoma 74136 (such companies being
collectively referred to herein as “Company”); and



  (ii)
______________________________ (“Entering Party”), having a place of business at
______________________________________________________.



Company operates various lots, rights of way, assets, properties and facilities
located in various states (such lots, rights of way, assets, properties and
facilities shall be referred to hereinafter as the “Facilities”).  Entering
Party desires permission to enter Company’s Facilities for the purpose
of___________________________________________________
________________________________________________________________ (the
“Purpose”).
 
Company hereby agrees to grant permission to Entering Party to enter the
Facilities for the Purpose stated above, but only at times and in manners
agreeable to Company, and pursuant to the terms of this Agreement. Such
permission is revocable by Company upon notice to Entering Party.  Entering
Party acknowledges the valuable consideration extended by Company in granting
such permission, and Entering Party does in return agree as follows:


1.           INDEMNITY.  TO THE FULLEST EXTENT PERMITTED BY LAW, ENTERING PARTY
AGREES TO RELEASE, DEFEND, INDEMNIFY, AND HOLD COMPANY AND ITS AFFILIATED
ENTITIES AND THE DIRECTORS, OFFICERS AND EMPLOYEES OF EACH OF THEM (COLLECTIVELY
REFERRED TO HEREINAFTER AS “INDEMNITEES”) HARMLESS FROM AND AGAINST ANY
LIABILITY, LOSS, DAMAGE, CAUSE OF ACTION, PENALTY, FINE, COST (INCLUDING, BUT
NOT LIMITED TO, ATTORNEYS’ FEES), CLAIM OR STRICT LIABILITY CLAIM ARISING OUT OF
OR IN ANY WAY INCIDENT TO THE ACTIVITIES PERFORMED BY ENTERING PARTY OR ITS
CONTRACTORS OR SUBCONTRACTORS HEREUNDER, ON ACCOUNT OF PERSONAL INJURIES, DEATH,
DAMAGE TO PROPERTY, OR DAMAGE TO THE ENVIRONMENT.  REGARDLESS OF WHETHER SUCH
HARM IS TO ENTERING PARTY, INDEMNITEES, THE EMPLOYEES OR OFFICERS OF EITHER, OR
ANY OTHER PERSON OR ENTITY, AND REGARDLESS OF HOW SUCH INJURY/DEATH/DAMAGE IS
CAUSED (INCLUDING BY INDEMNITEES’ NEGLIGENCE, THE NEGLIGENCE OF THIRD PARTIES,
OR OTHERWISE), BUT EXCLUDING INJURY/DEATH/DAMAGE TO THE EXTENT CAUSED BY THE
SOLE NEGLIGENCE OF INDEMNITEES.  ENTERING PARTY’S DUTIES UNDER THIS PARAGRAPH
SHALL SURVIVE THE TERMINATION, REVOCATION, OR EXPIRATION OF THIS
AGREEMENT.  ENTERING PARTY SHALL MAINTAIN, AT ITS COST, INSURANCE COVERING THIS
INDEMNITY PROVISION.



Exhibit C-2
 
 
 
 

2.           SAFETY.  Entering Party shall at all times strictly follow all
requests and instructions given by Company regarding safety and health matters
in or at the Facilities.  Notwithstanding the preceding sentence, Entering Party
shall at all times be responsible for the safety and health of its (and its
contractors or subcontractors) employees and agents present at the Facilities or
elsewhere in connection with this Agreement.  Entering Party also warrants that
when transporting any product that is classified as Hazardous Materials, under
applicable law, Entering Party assumes full responsibility that its (and its
contractors or subcontractors) employees have been screened to safely handle
material while en route and that the transported material will arrive at stated
destination in safe manner.  Entering Party shall have developed and implemented
U.S.  Department of Transportation Security Plans in compliance with 49 C.F.R.
172.800 and Entering Party will furnish a true and correct copy thereof to
Company, upon Company’s request.
 
3.           CONDUCT OF ACTIVITIES.  Entering Party agrees that it and its
contractors and subcontractors will conduct their activities hereunder in
accordance with (i) all applicable governmental laws, rules, and regulations and
good standard industry practices including, where applicable, compliance with
the issuance of a Transportation Worker Identification Credential; and (ii) in a
manner that does not interfere with the operations of others (Company or third
parties) at the Facilities. Company makes no representation as to any conditions
at the Facilities, and Entering Party shall rely solely on Entering Party’s own
examination and investigation of the conditions that may affect Entering Party’s
activities on the Facilities. Entering Party shall be responsible for promptly
repairing and remediating, at its expense, any damage to property or the
environment that arises out of Entering Party’s activities hereunder.
 
4.           TERM.  This Agreement shall be effective as of the date first
written above, and shall continue in effect thereafter until terminated by
either party upon notice to the other party.
 
5.           ASSIGNMENT, SUBCONTRACTORS, AMENDMENTS.  This Agreement may not be
assigned in whole or in part by Entering Party without the prior written consent
of Company, nor shall activities be performed under this agreement by a
contractor or subcontractor of Entering Party without the prior written consent
of Company.  No amendment to this agreement shall be valid unless made in
writing and signed by authorized representatives of both parties.
 
6.           CONFIDENTIALITY.  All information that Entering Party acquires from
Company hereunder, directly or indirectly, and all information that arises out
of the activities performed hereunder concerning such activities and/or
proprietary processes involved in such activities including without limitation,
information concerning Company’s current and future business plans, information
relating to Company’s operations, and other Company-furnished information and
know-how relating to such activities shall be deemed Company’s “Proprietary
Information.”  Company’s Proprietary Information shall be held in strictest
confidence by Entering Party (except to the extent any disclosures are
reasonably necessary in the course of performing the activities hereunder or
related services) and shall be used solely for purposes of performing such
activities.  The obligations under this Paragraph shall survive completion of
such activities and termination of this Agreement.
 

         Exhibit C-2
 
 
 
 

7.           INSURANCE.  Entering Party shall, at all times during the term at
this Agreement, maintain insurance in accordance with the provisions of Schedule
1 attached hereto and incorporated herein by this reference.
 
8.           SHIPPING DOCUMENTS. To the extent Entering Party performs
transportation services hereunder, and to the extent requested by Company,
Entering Party shall provide copies to Company of all shipping documents
(including but not limited to waybills, Owner loading tickets, bills of lading,
meter tickets and delivery receipts) that are generated or handled by Entering
Party relating to the transportation services performed hereunder.
 
9.           INCIDENT NOTIFICATION.  Entering Party shall notify Company (and
provide details as requested by Company) as soon as reasonably possible in the
event any accident or other event occurs during the course of Entering Party’s
activities hereunder that involves non-compliance by Entering Party or its
subcontractors with this Agreement or any applicable laws, regulations,
ordinances or rules.
 
[Signature page follows.]
 

         Exhibit C-2
 
 
 
 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative, effective as of the Effective Date.
 
BKEP PIPELINE,
LLC                                                                           
[ENTERING PARTY]
         
By:
   
By:
           
Name:
   
Name:
           
Party:
   
Party:
 


 
 


 

Exhibit C-2
 
 
 
 

SCHEDULE 1 TO ACCESS AGREEMENT

 
Entering Party shall maintain the following insurance coverage, with limits not
less than as specified below:


A.  
Worker’s Compensation Insurance, to the extent applicable, covering in
accordance with the benefits afforded by the statutory Worker’s Compensation
Acts applicable to the state, territory or district of hire, supervision or
place of accident.  Policy limits for worker’s compensation shall not be less
than statutory limits and for employer’s liability one million dollars
($1,000,000) each accident, one million dollars ($1,000,000) disease each
employee, and one million dollars ($1,000,000) disease policy limit and two
million dollars ($2,000,000) policy limit.



B.  
Commercial General Liability Insurance (Standard ISO Occurrence Form) for bodily
injury and property damage, including the following
coverage:  premises/operations, independent contractors, blanket contractual
liability, explosion, collapse and underground, broad form property damage,
products/completed operations, sudden and accidental pollution liability (unless
included on a separate policy), cross-liability coverage, and, where
appropriate, stop-gap coverage with total limits to all insureds for not less
than $1 million for each occurrence and $2 million aggregate for each annual
period.



C.  
Commercial / Automobile Insurance, to the extent applicable, covering owned,
hired, rented, and non-owned automotive equipment with a limit of $1,000,000 per
accident.



D.  
Excess Umbrella Liability Insurance coverage in excess of the terms and limits
of insurance specified in Paragraphs A, B and C above, with a combined limit of
$5,000,000 per occurrence and aggregate.



All policies of insurance must be placed with insurers rated by A.M. Best
Company as “A-” or higher.  The minimum limits required in this O&M Agreement
for any particular type of insurance may be satisfied by a combination of the
specific type of insurance and umbrella or excess liability insurance.  All
deductibles applicable to the minimum required coverage outlined in this O&M
Agreement, with or without the consent of Operator, will be for the sole account
of the Entering Party.



Exhibit C-2
 
 
 
 

Coverage under all insurance required to be carried by Entering Party will be
primary and exclusive of any other existing, valid and collectible insurance and
each policy (except the Workers’ Compensation policy and in the case of the
Automobile Liability policy as to the additional insured obligation under clause
(i) below), whether or not required by the other provisions of this O&M
Agreement, will (i) provide an endorsement that will make Operator and Owner an
additional insured, with Operator and Owner being entitled to the same
protections as any other additional insured party to the extent of liabilities
assumed by Entering Party under its agreement with Operator and (ii) otherwise
provide a blanket waiver of subrogation against the Operator and Owner and their
underwriters that guarantees that Entering Party’s underwriters similarly waive
such rights of subrogation. None of Entering Party’s obligations under this
Section may be met through the means of any self-insurance coverage or program.


Entering Party’s insurance policies shall grant Operator and Owner a waiver of
subrogation and waiver of rights of recovery on the insurance policies
hereunder, to the extent permitted by Applicable Law.


In no event shall a waiver of the right of subrogation inure to the benefit of
any employee such that any employee recovers under workers’
compensation/employers’ liability as well as under commercial general liability
or excess insurance policies as a result of indemnity obligations assumed under
this Agreement.  The Parties do not intend any such employee to be a third party
beneficiary of this Agreement.










 


 

Exhibit C-2
 
 
 
 



 
EXHIBIT D
  OPERATIONAL CONTACT INFORMATION
 


BKEP:


Tim Moore – Cushing Operations
BKEP Pipeline, L.L.C.
Telephone: (918) 513-2929
Email: tlmoore@bkep.com




Jeff Speer – Operations & Engineering
BKEP Pipeline, L.L.C.
Telephone: (918) 237-4033
Facsimile: (918) 237-4001
Email: jspeer@bkep.com




OWNER:


Joe Simon
Vitol Midland LLC
Telephone: (405) 216-2222
Facsimile: (405) 231-4701
Email: jsimon@vitolusa.com







Exhibit D
 
 
 
 

EXHIBIT E
DESCRIPTION OF MIDLAND SITE




That certain track of land located in Section 32, Block 37, T-2-S, WM Baldridge
Survey, Midland County, Texas.
 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit E
 
 
 
 

EXHIBIT F
REGULATORY APPROVALS




1.  
Texas Commission on Environmental Quality Air Operating Permit.



2.  
Spill Response Plans required by the Dept. of Transportation (i.e., Oil Spill
Response Plan) and Environmental Protection Agency (i.e., the Facility Response
Plan and the Spill Prevention Control and Countermeasures Plan).

 
 
 
 

Exhibit F
 
 
 
 

EXHIBIT G
INDEMNIFICATION AND LIABILITY


 
The indemnification obligations of the Parties under this O&M Agreement shall be
as set forth below.  For purposes of this Exhibit G the term “THIRD PARTY” means
any Person other than an Owner Indemnitee or an Operator Indemnitee.
 
 
I.  
OWNER INDEMNIFICATION FOR OWNER EMPLOYEES.



TO THE FULL EXTENT PERMITTED BY LAW, OWNER (i) IS LIABLE FOR, AND (ii) AGREES TO
RELEASE, INDEMNIFY, AND HOLD HARMLESS, OPERATOR, AND OPERATOR’S SUBSIDIARIES AND
AFFILIATES, AND THE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS OF EACH SUCH
ENTITY (COLLECTIVELY, THE “OPERATOR INDEMNITEES”), FROM AND AGAINST:


a)  
ANY AND ALL CLAIMS, LAWSUITS, HEARINGS, PROCEEDINGS, DEBTS, JUDGMENTS, DEMANDS,
DAMAGES, INJUNCTIONS, ORDERS, AWARDS, SETTLEMENTS, LOSSES, LIABILITIES, LIENS
AND ENCUMBRANCES OF EVERY KIND OR CHARACTER, INCLUDING WITHOUT LIMITATION,
CLAIMS FOR INDEMNIFICATION UNDER OTHER CONTRACTS, AGREEMENTS OR ARRANGEMENTS, OR
UNDER ARBITRATION OR MEDIATION (COLLECTIVELY, “CLAIMS”), AND



b)  
ANY AND ALL COSTS AND EXPENSES OF EVERY KIND AND CHARACTER, INCLUDING WITHOUT
LIMITATION, COURT COSTS, ATTORNEYS’ FEES AND INVESTIGATIVE COSTS, AND COSTS AND
EXPENSES RELATED TO ARBITRATION, MEDIATION, LITIGATION, DEFENSE AND SETTLEMENT
(COLLECTIVELY, “COSTS”),



PERTAINING TO OR ARISING OUT OF PERSONAL INJURY TO, OR DEATH OF, ANY EMPLOYEE OF
OWNER OR OF ANY EMPLOYEE OF ANY SUBSIDIARY OR AFFILIATE OF OWNER AND ARISING OUT
OF, OR IN ANY WAY CONNECTED WITH, THIS O&M AGREEMENT, EXCEPT TO THE EXTENT
CAUSED BY THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT), GROSS NEGLIGENCE,
STRICT LIABILITY, WILLFUL MISCONDUCT, OR OTHER LEGAL FAULT OF ANY OPERATOR
INDEMNITEE



Exhibit G
 
 
 
 

II
OPERATOR INDEMNIFICATION FOR OPERATOR EMPLOYEES.



TO THE FULL EXTENT PERMITTED BY LAW, OPERATOR IS LIABLE FOR, AND AGREES TO
RELEASE, INDEMNIFY, AND HOLD HARMLESS, OWNER, AND OWNER’S SUBSIDIARIES AND
AFFILIATES, AS WELL AS THE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS OF EACH
SUCH ENTITY (COLLECTIVELY, “OWNER INDEMNITEES”), FROM AND AGAINST ANY AND ALL
CLAIMS AND COSTS,


PERTAINING TO OR ARISING OUT OF PERSONAL INJURY TO, OR DEATH OF, ANY EMPLOYEE OF
OPERATOR, OR OF ANY EMPLOYEE OF ANY SUBSIDIARY OR AFFILIATE OF OPERATOR, AND
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS O&M AGREEMENT, EVEN IF CAUSED
BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), GROSS NEGLIGENCE, STRICT
LIABILITY, WILLFUL MISCONDUCT, OR OTHER LEGAL FAULT OF ANY OWNER INDEMNITEE.

 
III.           OWNER INDEMNIFICATION FOR OTHER CLAIMS


IN ADDITION TO THE OBLIGATIONS SET FORTH IN SECTION I ABOVE, OWNER IS LIABLE FOR
AND AGREES TO RELEASE, INDEMNIFY, DEFEND, AND HOLD HARMLESS THE OPERATOR
INDEMNITEES FROM ANY AND ALL CLAIMS AND COSTS TO THE EXTENT THAT ANY SUCH CLAIMS
AND COSTS ARISES FROM (i) THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE OWNER INDEMNITEES, OR (ii) ANY BREACH OF THIS O&M AGREEMENT BY THE OWNER
INDEMNITEES.


TO THE EXTENT THAT ANY SUCH CLAIMS AND COSTS ARISE FROM (A) THE NEGLIGENCE,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OPERATOR INDEMNITEES OR ANY BREACH
OF THIS O&M AGREEMENT BY THE OPERATOR INDEMNITEES AND (B), THE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OWNER INDEMNITEES OR ANY BREACH OF THIS
O&M AGREEMENT BY THE OWNER INDEMNITEES, THE OBLIGATION TO INDEMNIFY UNDER THIS
PARAGRAPH III SHALL BE COMPARATIVE, AND OWNER SHALL NOT BE OBLIGATED TO
INDEMNIFY THE OPERATOR INDEMNITEES TO THE EXTENT THAT SUCH LIABILITY WAS CAUSED
BY THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OPERATOR
INDEMNITEES, OR ANY BREACH OF THIS O&M AGREEMENT BY THE OPERATOR INDEMNITEES.



Exhibit G
 
 
 
 

IV.           OPERATOR INDEMNIFICATION FOR OTHER CLAIMS


IN ADDITION TO THE OBLIGATIONS SET FORTH IN SECTION II ABOVE, OPERATOR IS LIABLE
FOR AND AGREES TO RELEASE, INDEMNIFY, DEFEND, AND HOLD HARMLESS THE OWNER
INDEMNITEES FROM ANY AND ALL CLAIMS AND COSTS TO THE EXTENT THAT ANY SUCH CLAIMS
AND COSTS ARISES FROM (i) THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE OPERATOR INDEMNITEES, OR (ii) ANY BREACH OF THIS O&M AGREEMENT BY THE
OPERATOR INDEMNITEES.


TO THE EXTENT THAT ANY SUCH CLAIMS AND COSTS ARISE FROM (A) THE NEGLIGENCE,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OWNER INDEMNITEES OR ANY BREACH OF
THIS O&M AGREEMENT BY THE OWNER INDEMNITEES AND (B), THE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OPERATOR INDEMNITEES OR ANY BREACH OF
THIS O&M AGREEMENT BY THE OPERATOR INDEMNITEES, THE OBLIGATION TO INDEMNIFY
UNDER THIS PARAGRAPH IV SHALL BE COMPARATIVE, AND OPERATOR SHALL NOT BE
OBLIGATED TO INDEMNIFY THE OWNER INDEMNITEES TO THE EXTENT THAT SUCH LIABILITY
WAS CAUSED BY THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
OWNER INDEMNITEES, OR ANY BREACH OF THIS O&M AGREEMENT BY THE OWNER INDEMNITEES.


V.           OBLIGATIONS WITH RESPECT TO PRODUCT


NOTWITHSTANDING PARAGRAPHS (I) AND (II) ABOVE, TO THE EXTENT CAUSED BY THE
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF OPERATOR, AS BETWEEN THE
PARTIES, OPERATOR SHALL BE LIABLE FOR, AND SHALL RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS, THE OWNER INDEMNITEES FROM AND AGAINST ANY LOSS OR DAMAGE FROM
ANY RELEASE, LEAK, SPILL, OR DISCHARGE, AND RELATED OFF-SITE MIGRATION, OF ANY
PRODUCT AT ALL POINTS AFTER SUCH PRODUCT IS DELIVERED TO THE CUSTODY TRANSFER
POINT, AS WELL AS FOR THIRD-PARTY DAMAGES, CAUSED BY THE RELEASE, LEAK, SPILL,
OR DISCHARGE, AND RELATED OFF-SITE MIGRATION, OF SUCH PRODUCT AFTER SUCH PRODUCT
IS DELIVERED TO THE CUSTODY TRANSFER POINT. THE INDEMNIFICATION PROVIDED
PURSUANT TO THIS PARAGRAPH SHALL (I) ONLY APPLY TO THE EXTENT OF OPERATOR’S
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND (II) NOT APPLY PRIOR TO
THE OPERATOR RECEIVING CUSTODY OF SUCH PRODUCT OR AFTER THE PRODUCT IS NO LONGER
IN OPERATOR’S CUSTODY.  FOR PURPOSES HEREOF, THE CUSTODY TRANSFER POINT SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.9.



Exhibit G
 
 
 
 

NOTWITHSTANDING PARAGRAPHS (I) AND (II) ABOVE, OWNER SHALL BE LIABLE FOR, AND
SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS, THE OPERATOR INDEMNITEES
FROM AND AGAINST ANY LOSS OR DAMAGE FROM ANY RELEASE, LEAK, SPILL, OR DISCHARGE,
AND RELATED OFF-SITE MIGRATION, OF ANY PRODUCT AT ALL POINTS PRIOR TO SUCH
PRODUCT BEING DELIVERED TO OPERATOR’S CUSTODY AND AFTER SUCH PRODUCT IS NO
LONGER IN OPERATOR’S CUSTODY, AS WELL AS FOR THIRD-PARTY DAMAGES CAUSED BY THE
RELEASE, LEAK, SPILL, OR DISCHARGE, AND RELATED OFF-SITE MIGRATION, OF SUCH
PRODUCT PRIOR TO SUCH PRODUCT BEING DELIVERED TO OPERATOR’S CUSTODY AND AFTER
SUCH PRODUCT IS NO LONGER IN OPERATOR’S CUSTODY. THE CUSTODY TRANSFER POINT
SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.9.


NOTWITHSTANDING PARAGRAPHS (I) AND (II) ABOVE, OWNER SHALL BE LIABLE FOR, AND
SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS, THE OPERATOR INDEMNITEES
FROM AND AGAINST ANY LOSS OR DAMAGE THAT IS A RESULT OF PRODUCT BEING DELIVERED
BY OWNER, ITS AFFILIATES OR THEIR RESPECTIVE CUSTOMERS AND AGENTS THAT DOES NOT
COMPLY WITH APPLICABLE LAW; PROVIDED OPERATOR RECEIVED SUCH PRODUCT AT THE
DIRECTION  full compliance with all Applicable Law


OPERATOR MAKES NO WARRANTY, EXPRESSED OR IMPLIED, AND EXPRESSLY DISCLAIMS ALL
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


 
VII.
INDEMNIFICATION PROCEDURES



ANY CLAIM FOR INDEMNIFICATION PURSUANT TO THIS EXHIBIT G SHALL BE SUBJECT TO THE
PROCEDURES SET FORTH IN EXHIBIT H.





Exhibit G
 
 
 
 

EXHIBIT H
INDEMNIFICATION PROCEDURES


1.  
Indemnification Notice.  Each Party entitled to indemnification pursuant to
Exhibit G (“Indemnified Party”) who determines that an event has occurred giving
rise (or which may give rise) to a right of indemnification hereunder in favor
of such Indemnified Party (an “Indemnity Claim”), shall promptly notify the
Party obligated to provide indemnification or from whom indemnification is being
or will be sought (the “Indemnifying Party”) in writing of such Indemnity Claim
(a “Claim Notice”) describing in reasonable detail the facts giving rise to the
claim for indemnification hereunder and shall include in such Claim Notice (if
then known) the amount or the method of computation of the amount of such
Indemnity Claim; provided, however, the failure of any Indemnified Party to give
timely notice thereof shall not affect any of its rights to indemnification
hereunder nor relieve the Indemnifying Party from any of its indemnification
obligations hereunder, except to the extent the Indemnifying Party is materially
prejudiced by such failure.



2.  
Indemnification Procedure.  Any obligation to provide indemnification shall be
subject to the following terms and conditions:



(a) Upon receipt of a Claim Notice, the Indemnifying Party shall, at its cost
and expense and upon notice to the Indemnified Party within thirty (30) days of
its receipt of such Claim Notice (or any shorter time period as the
circumstances may warrant), assume and control the defense, compromise,
settlement and investigation of such Indemnity Claim, including the management
of any proceeding relating thereto, and shall employ and engage counsel
reasonably acceptable to the Indemnified Party; provided, however, that if there
exists a material conflict of interest (other than one of a monetary nature) or
if the Indemnified Party has been advised by counsel that there may be one or
more legal or equitable defenses available to it that are different from or
additional to those available to the Indemnifying Party, which, in either case,
would make it inappropriate for the same counsel to represent both the
Indemnifying Party and the Indemnified Party, then the Indemnified Party shall
be entitled to retain its own counsel at the cost and expense of the
Indemnifying Party (except that the Indemnifying Party shall not be obligated to
pay the fees and expenses of more than one separate counsel, other than local
counsel, for all Indemnified Parties, taken together).
 

Exhibit H
 
 
 
 

(b) The Indemnified Party may, at its own cost and expense, participate in the
defense of such Indemnity Claim and agrees to cooperate with the Indemnifying
Party in such efforts and make available to the Indemnifying Party all
witnesses, records, materials and information in the Indemnified Party’s
possession, under its control or to which it may have access as may be
reasonably required by the Indemnifying Party.  The Indemnifying Party will keep
the Indemnified Party reasonably informed of the progress of the defense of any
such Indemnity Claim.  If the Indemnifying Party fails to so assume the defense
and investigation of any such Indemnity Claim, (i) the Indemnified Party shall
have the right to undertake the defense, compromise, settlement and
investigation of such Indemnity Claim on behalf of, and at the cost and expense
of and for the account and risk of the Indemnifying Party, (ii) the Indemnifying
Party agrees to cooperate with the Indemnified Party in such efforts and (iii)
the Indemnified Party will keep the Indemnifying Party reasonably informed of
the progress of the defense of any such Indemnity Claim.
 
 
3.  
Settlement of Indemnity Claims.  The Indemnifying Party shall not, without the
written consent of the Indemnified Party, (a) settle or compromise any Indemnity
Claim or consent to the entry of any final judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff of a
written release or releases from all liability in respect of such Indemnity
Claim of all Indemnified Parties affected by such Indemnity Claim, or (b) settle
or compromise any Indemnity Claim if the settlement imposes equitable remedies
or material obligations on the Indemnified Party other than financial
obligations for which such Indemnified Party will be indemnified hereunder.  No
Indemnity Claim that is being defended in good faith by the Indemnifying Party
shall be settled or compromised by the Indemnified Party without the written
consent of the Indemnifying Party.




Exhibit H
 
 
 
 

EXHIBIT I
INFLATION ADJUSTMENT



Commencing on the Adjustment Date, and for each one-year period thereafter,
Operator will prepare a statement of the inflation adjustment to apply to the
Monthly Fee.  For purposes hereof, the “Adjustment Date” shall mean the date
which is twelve (12) months after the date that all of the tanks in the Terminal
are in service.  The Monthly Fee shall be adjusted in accordance with the
percent change of the labor index set forth below.


The Employment Cost Index for total compensation, durable goods manufacturing,
not seasonally adjusted, as it appears in the periodical Monthly Labor Review as
published by the U.S. Department of Labor, Bureau of Labor Statistics; this
series shall be referred to as the labor index.


Upon request, Operator shall provide Owner with a written explanation of how the
inflation adjustment was calculated.








 
 
 
Exhibit I
